826 F.2d 1059Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Carl BANKS, Plaintiff-Appellant,v.Jon P. GALLEY, Warden of Roxbury Correctional Institution;John Doe, Supervisor of Business Office Roxbury CorrectionalInstitution;  John Doe, Welfare Commissary Officer ofHousing Unit No. 3 Roxbury Correctional Institution In theirindividual and official capacity, Defendants-Appellees.
No. 87-7157.
United States Court of Appeals, Fourth Circuit.
Submitted June 24, 1987.Decided Aug. 6, 1987.

Carl Banks, appellant pro se.
Richard M. Kastendieck, Office of the Attorney General of Maryland, for appellees.
Before PHILLIPS and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Carl Banks, a Maryland inmate, brought this 42 U.S.C. Sec. 1983 action against Jon P. Galley, Warden of the Roxbury Correctional Institute, John Doe, Supervisor of Business Office, and John Doe, Welfare Commissary Officer of Housing Unit No. 3 at Roxbury Correctional Institute.  He alleged that while he was housed at Roxbury Correctional Institute, he lost an opportunity to have a legal appeal heard when he was refused stamps from the Welfare Commissary for about ten letters.


2
The district court properly dismissed the action, with prejudice, against defendant Galley.  Banks failed to allege any personal involvement on defendant Galley's part in his deprivation.  See Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977).


3
The district court also properly dismissed the action, without prejudice, against the John Doe defendants, for failure to effect service of process pursuant to Local Rule 33 (D. Md. 1986).


4
Accordingly, we affirm the judgment below.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.

AFFIRMED